 In the Matter of THE AMERICANCOACH& BODY Co.andINTERNA-TIONAI.UNION, UNITED AUTOMOBILE WORKERS OF. AMERICA, LOCAL755, (C. 1. 0.).Case No. R4176.-Decided December 12, 1940Jurisdiction:maintenance and service equipment for public utility companiesand United States Coast Guard and Signal Corps manufacturing industry.Investigation and Certification of Representatives:existence of question:refusal to accord recognition to union ; contract terminable on 30 days' writtennotice, no bar to ; election necessary.Unit Appropriate for Collective Bargaining:all hourly paid production andmaintenance employees excluding supervisory and clerical employees.Mr. James P. Miller,of Cleveland, Ohio, for the Company.Mr. Richard E. Reisinger,of Cleveland, Ohio, for the United.Mr. Coleman Claherty,of Cleveland, Ohio, for the Federal.,Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 12, 1940, International Union, United AutomobileWorkers of America, Local 755, (C. I. 0.),1 herein called the United,filed with the Regional Director for the Eighth Region (Cleveland,Ohio) a petition alleging that a 'question affecting commerce hadarisen concerning the representation of employees of The AmericanCoach & Body Co., Cleveland, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 26, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.Incorrectly designated in the formal papers as International Union, United AutomobileWorkers of America (C. I. 0.).This was corrected by motion at the hearing.28 N. L. R. B., No. 77.508 THE AMERICAN COACH & BODY CO.509On November 26, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnited, and the United Automobile Workers Federal Labor Union,No. 18671 (A. F. of L.), herein called the Federal, a labor organiza-tion claiming to represent employees directly affected by the investi-gation.Pursuant to notice, a hearing was held on December 2, 1940,atCleveland, Ohio, before Harry L. Lodish, the Trial Examinerduly designated by the Board.The Company was represented bycounsel, the United and the Federal by their representatives; allparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed,The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe American Coach & Body Co. is an Ohio corporation with itsprincipal office and plant at Cleveland, Ohio, where it is engagedin the manufacture of maintenance and service equipment for publicutility companies, the United States Coast Guard, and the UnitedStates Signal Corps.During the first 10 months of 1940, the Com-pany purchased raw materials valued in excess of $300,000, approxi-mately 10 per cent of which were shipped to it from points outsidethe State of Ohio. During the same period, the Company soldfinished products valued at approximately $800,000, approximately80 per cent of which were shipped by it to points outside of the Stateof Ohio.Approximately 50 per cent of the total production by vol-ume of the Company is sold by it to the United States Government.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion, United AutomobileWorkers of - America,Local 755, is a labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership all hourly paidproduction and maintenance employees of the Company, excludingsupervisory and clerical employees.United Automobile Workers Federal Labor Union, No. 18671, isa labor organization affiliated with the American Federation of Labor, 510.DECISIONSOF NATIONAL LABOR RELATIONS BOARDadmitting to membership all hourly paid productionand maintenanceemployees of the Company, excluding supervisory and clericalemployees.III.THE QUESTION CONCERNING REPRESENTATIONOn December 30, 1938, the Company and the Federal entered intoa contract providing, among other things, for preferential hiring ofmembers of the Federal.This contract was to run until either partythereto by 30 days' notice advised the other of a desire to terminate it.No such notice has been given.On November 11, 1940, the United wrote to the Company claimingto represent a majority of its employees and requesting a conferencefor the purposes of collective bargaining.On November 12, 1940,the Company replied, stating that it was operating under a contractwith the Federal and that it intended to live up to the agreementuntil such time as the Board certified another labor organization.Inasmuch as the above contract is terminable upon 30 days' noticeby either party thereto, it is apparent that it does not constitute abar to a present determination of representatives herein.A statement of a Field Examiner of the Board introduced in evidenceshows-that the United represents a substantial number of employeesin the alleged appropriate unit.zWe find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe And that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITThe Company, the United, and the Federal agreed at the hearingthat the appropriate unit should consist of all hourly paid productionand maintenance employees of the Company, excluding supervisoryand clerical employees.We see no reason for departing from such unit.2 The Field Examiner's statement shows that 81 employees on the November 5, 1940, payroll of the Company have signed a petition authorizing the United to bargain for them.There are approximately190 employees in the alleged appro$riate unit.The FieldExaminerstated thatno check was made of the Fedieral's representation among this em-ployees inasmuch as there is in existence a contract between it and the Company. THE AMERICAN COACH & BODY CO.511We find that all hourly paid production and maintenance employeesof, the Company, excluding supervisory and clerical employees, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the full'benefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questionwhich hasarisen concerning the representa-tion of employees of the Company can best be resolved by an electionby secret ballot.The parties agreed at the hearing that, in the eventthe Board directed an election, eligibilityto vote should be determinedby the Company's pay roll of November 29, 1940.We find that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit whose names appear onthe Company's pay roll of November 29, 1940, excluding those em-ployees who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entire,record in the case,the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the-repre-sentationof employees of The American Coach & Body Co., Cleveland,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the'National Labor Relations Act.2.All hourly paid production and maintenance employees of the'Company, excluding supervisory and clerical employees,constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue-of -and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby .DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The'-American Coach & Body Co., Cleveland, Ohio, an electionby secret ballot shall be conducted as soon as possible,but not laterthan thirty(30) days from the date of this Direction,under the direc-tion and supervision of the Regional Director for the Eighth Region,acting in this matter as agent for the National Labor Relations Board, 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDand subject to Article III, Section 9, of said Rules and Regulations,among all hourly paid production and maintenance employees of theCompany whose names appear on the Company's pay roll of November29, 1940, excluding supervisory and clerical employees and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by International Union, United Auto-mobileWorkers of America, Local 755, affiliated with the Congressof Industrial Organizations, or by United Automobile Workers Fed-eral Labor Union, No. 18671, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither.CHAIRMAN HARRY A. MILLIS took no part in the consideration of theabove Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 14, 1941On December 12, 1940, the National Labor Relations ' Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election,ari election by secret ballot was conducted on December 23, 1940,under the direction and supervision of the Regional Director forthe Eighth Region (Cleveland, Ohio).On December 26, 1940; the'RegionalDirector, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot, orthe Election Report have been filed by any of the parties.As to the balloting and,its results, the Regional Director reportedas follows :Total number of employees eligible --------------- ----- ------190Total number of ballots cast_________________________________ 174Total number of votes cast for United Automobile WorkersFederal Labor Union No. 18671 (AFL) --------------------24Total number of votes cast for International Union, UnitedAutomobileWorkers of America, Local 755 (CIO)________117Total number of votes cast for neither______________________25Total blank ballots______________ _________________________r0Total void ballots__________________________________________0Total ballots challenged____________________________________8By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended, THE AMERICAN COACH & BODY CO.513IT IS HERESY CERTmIED that International Union, United Auto-mobileWorkers of America, Local 755, affiliated with the Congressof Industrial Organizations, has been designated and selected by amajority of all hourly paid production and maintenance employeesof The American Coach & Body Co., Cleveland, Ohio, excludingsupervisory and clerical employees, as their representative, for,thepurposes of collective bargaining, and that, pursuant to Section 9(a) of the Act, International Union, United Automobile Workers ofAmerica, Local 755; affiliated with the Congress of Industrial Or-ganizations, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.28 N. L. R. B., No. 77a